DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 19 is objected to because of the following informalities:  the term “needless” should likely be rewritten as “needleless”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taya (US 20030054335) in view of Vellinger (US 20020146816).
	With respect to claims 1, 15 and 17, Taya discloses a product chamber assembly comprising a bioreactor (Figure 1:12a,b), a set of containers (Figure 1:61, 62, 63, 65) used to contain processing fluids and for automated flow to and from the bioreactor.  Taya teaches in at least paragraph [0040] that at least one of the containers operates within a refrigerator (Figure 1:64) at reduced temperatures.  At least one flow valve (Figure 1:54, 70, 73) is used to control fluid flow between the set of containers and the bioreactor.  Furthermore, each container is operationally engaged with a collection reservoir (Figure 1:14).  At least paragraphs [0048]-[0058] indicate that at least one biosensor (Figure 6:22, 65a, 93) monitors parameters within the containers and cells within the bioreactor, wherein the biosensor relays variable parameter information to a microprocessor (Figure 6:101a) to process the parameters and dynamically adjust and adapt to specific needs of cells during cell proliferation.  Taya, however, does not expressly state that the containers are flexible bags.
	Vellinger discloses a product chamber assembly comprising a bioreactor (Figure 5:20) in communication with at least one flexible bag (Figure 5:42) that contains processing fluids for automated flow to and from the bioreactor.  At least one flow valve (Figure 5:50) is used to control fluid flow between the flexible bag and the bioreactor.  This is described in at least paragraphs [0055]-[0057].
	At the time of the invention, it would have been obvious to use flexible bags to deliver processing fluids to and from the bioreactor disclosed by Taya.  As evidenced by Vellinger, flexible bags are well known in the art and are generally understood to be 

 	With respect to claim 2, Taya and Vellinger disclose the combination as described above.  Taya and Vellinger each require passageways, tubing, connectors, valves, pumps and fluid access ports to connect supply containers (e.g. flexible bags) to the bioreactor.

	With respect to claim 3, Taya and Vellinger disclose the combination as described above.  The Taya and Vellinger devices are suitable for cell proliferation, cell storage and cell transport.

	With respect to claims 4, 5 and 16, Taya and Vellinger disclose the combination as described above.  The Taya bioreactor is fully capable of being used as a cell therapy bioreactor.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 6, Taya and Vellinger disclose the combination as described above.  The Taya biosensor has the ability to monitor a specific performance 

	With respect to claims 7 and 8, Taya and Vellinger disclose the combination as described above.  The Taya product chamber assembly is capable of being moved (i.e. it is portable), and the bioreactor is removable from the product chamber assembly.

	With respect to claim 9, Taya and Vellinger disclose the combination as described above.  Taya further states in at least paragraph [0125] that the bioreactor includes a vibratory element.

	With respect to claim 18, Taya and Vellinger disclose the combination as described above.  Taya further teaches that the system uses a pump (Figure 1:74).

	With respect to claim 19, Taya and Vellinger disclose the combination as described above.  Both Taya and Vellinger do not mention connections that require needles.

	With respect to claim 20, Taya and Vellinger disclose the combination as described above.  Taya shows that he flow control valve includes a fluid pathway tube .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 9,499,780.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,499,780 include similar limitations directed to a bioreactor in communication with a set of flexible bags, wherein at least one bag is kept at a reduced temperature.  The claims of U.S. Pat. No. 9,499,780 further state that at least one biosensor is used to monitor parameters of the flexible bags and cells within the bioreactor in order to relay information to a microprocessor to dynamically adjust and adapt to specific needs of cells during proliferation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Smith (US 20060141623) and Modlin (US 20050266582) references teach the state of the art regarding cell culture assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799